GAUDIN, Judge.
Appellant in this domestic case is Mrs. Romney K. Petrovich, whose suit for change of child custody was dismissed in the 24th Judicial District Court as being in the wrong jurisdiction. Also, the trial judge ruled that Mrs. Petrovich’s attempt to have her former husband’s attorney disqualified had previously been adjudicated in another district court. Mrs. Petrovich appealed both rulings. We affirm.
The appellee, Luke A. Petrovich, was awarded custody of this couple’s two minor children in June, 1987 in the 25th Judicial District Court. According to LSA-C.C.P. art. 74.2(B), a petition for a change of custody may be brought in the parish where the person awarded custody is domiciled or in the parish where the custody decree was rendered. As Mr. Petrovich is not domicled in Jefferson Parish, the trial judge properly maintained his exception of improper venue.
The award of custody to Mr. Petrovich was made on June 30, 1987 and subsequently affirmed by the Fourth Circuit Court of Appeal. On March 30, 1988, when a judgment of divorce was rendered in the 25th Judicial District Court, the prior custody judgment was recognized and continued in full force and effect. Mrs. Petrovich’s attempt to change custody must be filed in Plaquemines Parish, where Mr. Petrovich and the children live and where the custody decree was handed down. Her reliance on LSA-C.C.P. art. 74.2(A) is misplaced.
As Mrs. Petrovich’s petition in the 24th Judicial District Court is jurisdictionally and statutorily improper, there is no need for this Court to consider Mrs. Petrovich’s *934motion to disqualify Mr. Petrovich’s attorneys because of conflict of interests. However, it appears clear from the record that this motion is without substance.
Appellant is to bear costs of this appeal.
AFFIRMED